IN THE SUPREME COURT OF THE STATE OF NEVADA


                JOSEPH M. ASHER; AN INDIVIDUAL;                      No. 67767
                AND BRANDYVVINE BOOKMAKING,
                LLC, A DELAWARE LIMITED
                LIABILITY COMPANY,
                Petitioners,                                           FILED
                vs.
                THE EIGHTH JUDICIAL DISTRICT                            APR 2 1 2016
                COURT OF THE STATE OF NEVADA,                             CIE K. LOONMAN

                IN AND FOR THE COUNTY OF
                CLARK; AND THE HONORABLE
                MARK R. DENTON, DISTRICT JUDGE,
                Respondents,
                   and
                CANTOR G&W (NEVADA) HOLDINGS,
                L.P., A DELAWARE LIMITED
                PARTNERSHIP; CANTOR G&W
                (NEVADA) HOLDINGS, L.P., A
                NEVADA LIMITED PARTNERSHIP; CF
                NOTES, LLC, A DELAWARE LIMITED
                LIABILITY COMPANY; AND CANTOR
                FITZGERALD, L.P., A DELAWARE
                LIMITED PARTNERSHIP,
                Real Parties in Interest.

                                     ORDER DENYING PETITION

                           This is a petition for a writ of mandamus, or in the
                alternative, prohibition, directing the district court to apply Delaware's
                statute of limitations on contract disputes to a contract containing a
                choice-of-law provision favoring Delaware law. Eighth Judicial District
                Court, Clark County; Mark R. Denton, Judge.




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                            6-1157
                           After considering the petition, briefs, parties' oral arguments,
                and post-hearing motions, we conclude that our extraordinary relief is not
                warranted at this time. Accordingly we
                           ORDER the petition DENIED.



                                                 c—DiptA.S       (fier
                                                  –       - as


                                                             tuUt                 J.
                                                  Che


                                                                                  J.
                                                  Gibbons



                cc: Hon. Mark R. Denton, District Judge
                     Lewis Roca Rothgerber Christie LLP/Las Vegas
                     Santoro Whitmire
                     Pisanelli Bice, PLLC
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A